Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-19 Filed12/03/18
                                       222 Filed   07/01/20 Page
                                                             Page1 1ofof1 1PageID
                                                                            PageID#:#:5646
                                                                                       7982


  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
 ALLSTATE INSURANCE COMPANY, ALLSTATE FIRE AND CASUALTY INSURANCE                  X
 COMPANY, ALLSTATE INDEMNITY COMPANY, ALLSTATE NEW JERSEY                          )
 INSURANCE COMPANY, ALLSTATE NEW JERSEY PROPERTY AND CASUALTY                      )
 INSURANCE COMPANY, ALLSTATE PROPERTY AND CASUALTY INSURANCE                       )
 COMPANY, AND NORTHBROOK INDEMNITY COMPANY,                                        )
                                                                                   )
                                    Plaintiffs,
                                                                                   )
            -against-                                                              )
                                                                                     CERTIFICATE
                                                                                   )
 ARTUR AVETISYAN, ZINOVY AYZENBERG, DANIEL BATUROV, ALEXANDER                        OF DEFAULT
                                                                                   )
 BLANTZ, ALEXANDR CHERNYSHEV, LEVY DAVIDOV, TATYANA FEDEROV, OLGA
                                                                                   )
 GINDINOVA, JANE GOMBERG, NAUM GOMBERG, ANNA GORBACHEVA, LENNY                        1:17-CV-4275
                                                                                   )
 KAGAN, ALBERT KHAIMOV, MURDAKHAY KHAIMOV, YEFIM KLIKSHTEYN,                          (LDH)(RML)
                                                                                   )
 ZLATISLAV KOMISARCHIK, ALEXANDRA MATLYUK, GREGORY MILLER,
                                                                                   )
 EDWARD MOLDOVANKSY, INESSA MUCHNIK, SERGE OGAN, IGOR SARNOV,
                                                                                   )
 BRUNO SKAPARS, ACE ORTHOPEDIC SERVICES, INC., ADVANCED ORTHOPEDIC
                                                                                   )
 SOLUTIONS INC., ADVANCED PHARMACY, INC., ALMATCARE MEDICAL SUPPLY
                                                                                   )
 INC., AOM MEDICAL SUPPLY, INC., AVA CUSTOM SUPPLY INC., BA2RO INC.,
                                                                                   )
 DAILY MEDICAL EQUIPMENT DISTRIBUTION CENTER, INC., EAST 19 MEDICAL
                                                                                   )
 SUPPLY CORP., GERRITSEN MEDCARE INC., HELPFUL MEDICAL SUPPLY, CORP.,
                                                                                   )
 LENEX SERVICES INC., LIDA’S MEDICAL SUPPLY INC., LIFE EQUIPMENT INC.,
                                                                                   )
 MED EQUIPMENTS SERVICE, INC., ORION SUPPLIES INC., PROMPT MEDICAL
                                                                                   )
 SUPPLY INC., RIGHT CHOICE MEDICAL SUPPLY INC., SKAPARS HEALTH
                                                                                   )
 PRODUCTS INC., SMART CHOICE MEDICAL SUPPLY, INC., TOP Q INC., VOORHIES
                                                                                   )
 HEALTH CARE PRODUCTS, INC., WELL CARE MEDICAL EQUIPMENT LLC, XVV,
                                                                                   )
 INC., IGAL BLANTZ, GALA TRADING INC., IG&NAT SERVICES, INC., JOHN DOES
                                                                                   )
 1 THROUGH 20 AND ABC CORPORATIONS 1 THROUGH 20,
                                                                                   )
                                   Defendants.                                     X

         I, Douglas C. Palmer, Clerk of Court of the United States District Court for the Eastern District

  of New York, do hereby certify that Defendant IG&NAT SERVICES, INC. has not filed an answer or

  otherwise moved with respect to the above-captioned action as fully appears from the court file herein

  and from the Declaration of Lee Pinzow, annexed hereto. The default of Defendant IG&NAT

  SERVICES, INC. is hereby noted pursuant to Rule 55(a) of the Federal Rules of Civil Procedure.

  Dated: Brooklyn, New York
         December  3
         ____________, 2018
                                                       DOUGLAS C. PALMER, Clerk of Court

                                                            /s/Jalitza Poveda
                                                       By: _________________________
                                                              Deputy Clerk




                                                                                                  Exhibit 16
